April 11, 2008


Mr. George Breck Harrison
Jackson Walker L.L.P.
100 Congress Avenue, Ste. 1100
Austin, TX 78701
Mr. Stephen R. Shelton
Law Offices Stephen R. Shelton
P. O. Drawer 5008
Wichita Falls, TX 76307-5008

RE:   Case Number:  07-0228
      Court of Appeals Number:  02-06-00452-CV
      Trial Court Number:  29774

Style:      GRAHAM OAKS CARE CENTER, INC., NEW GRAHAM OAKS CARE CENTER,
      INC. AND GRAHAM OAKS CARE CENTER
      v.
      ALLAGRA FARABEE AND EARLENE PRICE, AS NEXT FRIEND OF ALLAGRA FARABEE

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles M.     |
|   |Barnard            |
|   |Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Carolyn Collins|